Title: To Thomas Jefferson from Pierre Malon, 15 June 1797
From: Malon, Pierre
To: Jefferson, Thomas


                    
                        Monsieur
                        prince ton 15 juin 1797.
                    
                    Le desir d’etre utile a mon Semblable m’avoit fait naitre l’idée de donner au public par la voie des journeaux le Secret de deux remedes precieux a l’humanité en general, mais plus precieux encore dans un Vaste pais ou la pluspart des habitants épars ne peuvent Se procurer aisement les Secours de la medecine; mais j’ai reflechi que la Classe que j’ai le plus en vue de Secourir, L’honnête ouvrier, ne S’amusant point a lire des gazettes, Seroit privé d’un Secours extremement important. J’ai donc Cru ne pouvoir emploier une voie mellieure que de vous l’envoier, pour que vous le rendiez public, Si vous le jugez Convenable, par les moiens que vous dictera Votre Sagesse et Celle de messieurs vos Confreres.
                    Une grande quantité d’ouvriers que j’emploiois en europe, que je pourvoiois dans leurs maladies, beaucoup d’honnetes indigents que j’aimois a Soulager m’ont valu quelque foible experience et la recherche de quelques remedes les plus efficaces, des voisins Compagnons respectables d’infortune, qui partagent avec moi les memes Sentiments, m’ont procuré la Connoissance d’autres non moins precieux que l’humanité Seule nous engage a donner au public, aucune vue d’interest ne nous guide, Soiez en Convaincu et l’unique grace que je vous demande que pour ma recompense je vous impose, S’il m’est permis d’user de Ce terme, est que vous ne prononciez mon nom ni au public ni a messieurs  vos Confreres; pour en être Sur je me Serois dispensé de Signer ma lettre Si je n’avois point Cru qu’il fut utile que vous eussiez mon addresse dans le Cas ou vous pourriez avoir besoin de quelque détail.
                    Pardonnez, Monsieur, Si je vous interromp un instant dans vos importantes occupations, mais l’ami de Ses Concitoiens ne peut qu’applaudir au desir qu’on a de leur etre utile et en Cette faveur Sacrifier Sans peine quelques moments. Permettez que je Saisisse Cette occasion de vous assurer de la respectueuse Consideration avec la quelle je Suis Monsieur Votre tres humble et tres obeissant Serviteur
                    
                        Pre Malon
                    
                